Citation Nr: 1606474	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-41 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision continued a 30 percent rating for PTSD.  

In a January 2016 statement, the Veteran's representative indicated that the current appeal arises from the January 2006 rating decision concerning PTSD.  However, although the Veteran filed a timely notice of disagreement with the January 2006 rating decision and the RO issued a Statement of the Case on the issue, the Veteran did not perfect an appeal regarding a January 2006 rating decision.  Thus, that decision became final and is not the rating decision currently on appeal.  

In an August 2010 rating decision, the RO increased the 30 percent rating for PTSD to 50 percent, effective November 24, 2008.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the PTSD issue, the evidence shows that the Veteran has sought treatment from A. F. at the Alexandria Vet Center.  See, e.g., VA treatment records dated March 15, 2004; June 26, 2008; and October 9, 2009.  Because it does not appear that the Veteran's claims file currently contains his complete Vet Center records, which are potentially relevant to the Veteran's PTSD claim, the Board finds that his Vet Center records should be requested on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Regarding the claim for entitlement to a TDIU, a VA treatment record from January 15, 2010, indicates that the Veteran had a disagreement with his supervisor at work and might be losing his job.  That treatment record also notes that the Veteran was seeking an increased rating for his PTSD and that he feels that he cannot work.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and all relevant treatment records from the Alexandria Vet Center, to include treatment records from A. F.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim of TDIU should be adjudicated.  If entitlement to a TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

4.  If the claim for an increased rating for PTSD remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




